Per Curiam.

Memorandum The landlord has failed to establish the emergency rent for the rental unit in question, and thus has failed to prove that the rent charged is not greater than the emergency rent. Accordingly, under section 6 of the Commercial Bent Law (L. 1945, ch. 3), this notion could not be maintained. It also appears that the landlord has failed to prove that the statement required by section 3 had been given.
*365The final order should be reversed, with $30 costs, and final order directed in favor of tenants, with costs, without prejudice to a new proceeding.
Hammer, Shientag and Eder, JJ., concur.
Order reversed, etc.